Name: Decision No 5/90 of the EEC-Iceland Joint Committee of 18 June 1990 supplementing and amending in the framework of the Joint Declaration concerning the review of the changes to the origin rules as a result of the introduction of the harmonized system, Annex III to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: executive power and public service;  fisheries;  tariff policy;  international trade;  Europe
 Date Published: 1990-07-19

 nan